Citation Nr: 1760240	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-31 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen service connection for a low back disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.  


WITNESS AT HEARING ON APPEAL

Appellant

REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active duty service from July 1981 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In August 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The record was held open for 60 days after the hearing to allow the Veteran to submit additional evidence.  


FINDINGS OF FACT

 1. A claim for service connection for a low back injury was denied in a June 2006 rating decision.  The Veteran did not appeal the June 2006 decision. 

 2. The evidence received since the June 2006 rating is new and material and raises a reasonable possibility of substantiating the claim for service connection claim for a low back injury.

3.  A low back disability, diagnosed as degenerative changes of the lumbar spine, is proximately due to service-connected knee disabilities.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision which denied service connection for a low back injury is final.  38 8 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a low back injury.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).
3.  Service connection for a low back disability is warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Service connection for a low back injury was previously denied in a June 2006 rating decision.  The rating decision found that there was no evidence that a low back disability was related to service-connected chondromalacia of the knees.  The Veteran did not appeal that decision, and is final.  38 U.S.C.A. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C. § 5108 (2012); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).

The evidence that was previously of record at the time of the June 2006 rating decision included service treatment records, private treatment records and a VA examination dated in June 2006.  


The evidence received since the prior final rating decision includes VA and private treatment records and a VA examination dated in April 2014, and the Veteran's statements and hearing testimony. 

The Board finds that the evidence submitted since the prior final rating decision is  new as it was not previously of record and tends to relate to a previously unestablished fact regarding a medical nexus between the Veteran's knee and back disabilities.  These records will be presumed credible for the purpose of reopening the claims.  Accordingly, the claim of entitlement to service connection for a low back disability is reopened.

Service Connection for a Low Back Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. §  3.310(a) (2017).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

A private treatment record dated in January 2006 noted that the Veteran presented with a serious and advanced case of arthritis of the right knee.  The physician opined that the Veteran not only had back pain from an altered gait but also had left knee pain from overcompensation for the right knee.  A VA examination dated in June 2006 noted back pain with no objective findings on physical exam or x-rays.  A March 2012 VA examination of the knees shows a diagnosis of right knee patellofemoral arthrosis.  The examination did not address the relationship between the Veteran's knee and back disabilities.

The Veteran had a VA examination in April 2014.  The VA examiner opined that the Veteran's current back disability is not caused or aggravated by her service-connected knee disabilities.  The examiner reasoned that, normally, a back or hip condition could cause a knee condition, but a knee condition would not normally cause a back condition.  The examiner further opined that it would require speculation to determine whether the bilateral knee condition aggravated the Veteran's back condition beyond its natural progression.     

In September 2016, the Veteran submitted a nexus opinion from a private physician, Dr. N.G.  The record reflects a diagnosis of multifactorial and multilevel degenerative changes of the lumbar spine.  The physician opined," ...with her bilateral knee arthritis, the lumbar spine takes the stress from her knees, and her back problems are related to her knee arthritis."  

There are two favorable medical opinions linking the Veteran's back disability to her service-connected knee problems.  The April 2014 negative nexus opinion did not include a rationale explaining why a knee condition would not cause a back disability.  The evidence of a medical nexus between the Veteran's low back and knee disabilities is at least in equipoise.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, service connection for a low back disability, diagnosed as degenerative changes of the lumbar spine, is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].")


ORDER

The claim to reopen service connection for a low back disability is reopened. 

Service connection for a low back disability is granted.  



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


